60 Mich. App. 603 (1975)
231 N.W.2d 422
PEOPLE
v.
DIERICKS
Docket No. 19450.
Michigan Court of Appeals.
Decided April 24, 1975.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, L. Brooks Patterson, Prosecuting Attorney, and Carlton R. Roeser, Assistant Prosecuting Attorney, for the people.
Douglas Chartrand, for defendant.
Before: DANHOF, P.J., and D.E. HOLBROOK, JR. and O'HARA,[*] JJ.
D.E. HOLBROOK, JR., J.
Defendant was convicted by a jury of carrying a dangerous weapon in an automobile, contrary to MCLA 750.227; MSA *604 28.424. From such conviction he appeals as of right.
The weapons defendant was convicted of carrying consisted of a loaded semi-automatic rifle and a loaded 12-gauge shotgun. Counsel for appellant and appellee both agree that each of such weapons was more than 30 inches in length.
The recent decision of our Supreme Court in People v Smith, 393 Mich. 432; 225 NW2d 165 (1975), is dispositive of this appeal. In that case it was held that firearms over 30 inches in length do not fall within the language "or other dangerous weapon" contained in the statute. The Smith court specifically limited such language to weapons of the stabbing type. Neither, it was held, do such weapons fall within the definition of the word "pistol" as referred to in the statute. A reading of Smith, supra, leads us to conclude that the court did not pronounce a "new" interpretation of the statute but merely reiterated that which has always been the law. The question of retroactivity is therefore moot.
In People v Smith, supra, Chief Justice Thomas G. KAVANAGH, speaking for the Court, stated, p 435: "No one suggests that an M-1 rifle is not a dangerous weapon." We agree. We express regret that the Supreme Court chose to adopt the interpretation it did. Had the statute said "or other similar dangerous weapon" (emphasis supplied), we would have little difficulty conceiving the logic of such interpretation. We harbor grave concern with the Court's interpretation in view of the dangerous consequences which might forseeably ensue as a result of carrying loaded rifles and shotguns in automobiles. A victim of a rifle or shotgun blast most certainly can become just as dead or maimed as one shot by a pistol or stabbed *605 by a stabbing type instrument to which weapons the Supreme Court has seen fit to limit the statute.
While we hope our state's highest court will see fit to reconsider its decision in People v Smith, supra, we have no alternative but to follow its mandates.
Resolution of the foregoing issue being dispositive hereof, discussion of appellant's remaining assignments of error is rendered unnecessary.
Accordingly, with reluctance, we have no alternative but to vacate defendant's conviction in this case.
Reversed.
NOTES
[*]  Former Supreme Court Justice, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.